Citation Nr: 1030116	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, originally claimed as a low back 
condition.

3.  Entitlement to service connection for a skin disorder of the 
feet, originally claimed as jungle rot and foot fungus.

4.  Entitlement to an initial disability rating in excess of 30 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972.  
His awards and decorations include the Combat Infantryman Badge 
(CIB) and the Army Commendation Medal, among others.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which, inter 
alia, denied the Veteran's claims for service connection for 
bilateral hearing loss, a low back disorder and the residuals of 
jungle rot, and granted the Veteran's service connection claim 
for PTSD at a 30 percent disability rating. 

In written correspondence in May 2010, the Veteran directly 
submitted to the Board additional evidence regarding the history 
and severity of his low back disorder, and pictures relevant to 
his skin disorder of the feet claim.  The agency of original 
jurisdiction (AOJ) has not considered this new evidence; however, 
the Veteran has submitted the new evidence with a waiver of 
initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2009).  
Thus, there is no requirement for a remand to the AOJ for initial 
consideration of the new evidence.

In his February 2007 substantive appeal (VA Form 9), the Veteran 
requested a local hearing before a Veterans Law Judge at the RO.  
In August 2007, when asked to clarify the nature of the hearing, 
the Veteran instead requested a hearing before a Decision Review 
Officer (DRO) at the RO.  In August 2009, the Veteran withdrew 
his request for a DRO hearing, and indicated that he wanted a 
videoconference hearing before a Veterans Law Judge at the RO.  
This hearing was provided to the Veteran in May 2010, and as such 
his request for a hearing has been met.  The hearing transcript 
has been associated with the claims file.

The issue of entitlement to service connection for tinnitus was 
granted in the March 2009 rating decision by the AOJ.  The grant 
of service connection was a complete grant of the benefits which 
had been sought on appeal.  See Grantham v. Brown, 114 F.3d 1156. 
1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  As such, the issues of bilateral 
hearing loss and tinnitus are no longer on appeal.

The issue of service connection for pneumonia due to in-service 
exposure to malaria was been raised by the record (see the 
Veteran's November 2006 statement), but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the May 2010 videoconference Board hearing, prior to 
the promulgation of a decision in the appeal of the claim for 
service connection for bilateral hearing loss, on instructions 
from the Veteran, his representative withdrew from appellate 
status this appeal.

2.  There is insufficient evidence of a chronic low back disorder 
during service, or of arthritis in the low back within one year 
after service, and there is probative medical evidence against a 
link between the Veteran's current low back disorder and his 
period of active military service - including the low back pain 
treated during service.

3.  The Veteran's lay assertions regarding continuity of 
symptomatology are not probative or credible in light of the 
evidence of record.

4.  There is insufficient evidence of a skin disorder of the feet 
during service, and there is probative medical evidence against a 
link between the Veteran's currently diagnosed skin disorder of 
the feet and his period of active military service.

5.  The Veteran's lay assertions regarding continuity of 
symptomatology of his skin disorder of the feet are not probative 
or credible in light of the evidence of record.

6.  The Veteran's PTSD has been shown to be manifested by 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of the inability to 
perform occupational tasks, as shown by his experiencing 
depression, nervousness, anxiety and suspiciousness, with 
evidence of sleep impairment, and a Global Assessment of 
Functioning (GAF) score of 48-61.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A low back disorder was not incurred or aggravated during 
service and arthritis of the low back may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2009).

3.  A skin disorder of the feet was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for disability rating in excess of 30 percent 
for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of the Veteran's Service Connection Claim for 
Bilateral Hearing Loss 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

At the time of the aforementioned videoconference hearing, on 
instructions of the Veteran, the Veteran's representative 
withdrew from appellate status the issue of entitlement to 
service connection for bilateral hearing loss.  See the hearing 
transcript pg. 5.

Therefore, no allegations of errors of fact or law remain for 
appellate consideration on this appeal.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and the appeal 
is dismissed, with respect to the issue of entitlement to service 
connection for bilateral hearing loss.  38 C.F.R. § 20.204(c).

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in December 
2005.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his initial service connection claims; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and evidence 
that he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the July 
2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.  

The Board notes that, regarding his PTSD claim, the Veteran is 
challenging the initial rating assigned to his PTSD following the 
grant of service connection, which had been awarded in the July 
2006 decision.  As stated by the Court, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled."  Id at 491.  

Thereafter, once a notice of disagreement (NOD) has been filed, 
only the notice requirements for rating decisions and statements 
of the case (SOCs) described within 38 U.S.C. §§ 5104, 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements..."  
Dingess, 19 Vet. App. at 490.  The Dingess holding was further 
clarified by a decision recently issued by the Court in Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008), in which the Court held, 
as to the notice requirements for downstream elements of a claim 
following the grant of service connection, "where a claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements."  

Regarding the downstream notice elements of the initial rating 
currently on appeal, this notice was provided in the January 2007 
SOC, and the June 2009 supplemental SOC (SSOC).  Specifically, 
these documents provided the Veteran with a summary of the 
pertinent evidence as to his PTSD claim, a citation to the 
pertinent laws and regulations governing a higher initial rating 
for his PTSD, and a summary of the reasons and bases for the 
AOJ's decision to deny a higher initial rating for PTSD.  
Furthermore, the Veteran was provided with downstream notice 
specifically regarding his PTSD claim in letters provided in 
October and November 2006.  Therefore, after he filed his August 
2006 NOD, the Veteran was provided with ample opportunity to 
submit evidence regarding the appropriate rating for his claim, 
which he has taken full advantage of.  In any event, the Veteran 
in this case does not contend, nor does the evidence show, that 
any notification deficiencies, either with respect to timing or 
content, have resulted in prejudice to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency).  
Thus, the Veteran has received all required notice in this case.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), VA treatment records, and VA medical examinations 
regarding the etiology of his back and feet disorders, as well as 
regarding the appropriate disability rating for his PTSD.  The 
Veteran has submitted personal statements, hearing testimony, 
private medical evidence, and employment records.  The Veteran 
has not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

In providing the Veteran with a VA medical examination regarding 
the nature and etiology of his back and feet disorders, the Board 
acknowledges that the Court has determined that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 
123-24 (2007) (where the Court found that a medical opinion was 
inadequate when it did not address all aspects of a claim when 
the medical examiner was directed to do so by the Board).  In 
regards to the Veteran's service connection claims the February 
2009 VA medical examination thoroughly reviewed the Veteran's 
medical records, addressed the Veteran's contentions directly, 
and provided an opinion regarding the etiology of the Veteran's 
claimed disorders.  As such this examination is adequate.  
Furthermore, the VA psychiatric examinations conducted on 
February 2009 and May 2006 reviewed the manifestations of the 
Veteran's PTSD, and its affect on his daily life.  As such, this 
examination was also adequate for VA rating purposes.  See 
38 C.F.R. § 4.2.  As such, the medical evidence of record has 
been sufficiently developed to allow for final adjudication of 
the Veteran's claims.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat Veteran's burden of demonstrating the occurrence of some 
in-service incident to which the current disability may be 
connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That 
is, the statute provides a basis for determining whether a 
particular injury was incurred in service, but not a basis to 
link the injury etiologically to the current condition.  Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).  Service connection by way of the combat 
presumption may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits. 38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Low Back Disorder

The Veteran claims to currently experience a low back disorder 
due to carrying a heavy pack while hiking in the field during 
service in Vietnam.  See the hearing transcript pges. 8-9, 16.  
As noted above, the first requirement for a service connection 
claim is proof that the Veteran currently has the claimed 
disability.  Shedden v. Principi, 381 F.3d at 1167.  The Veteran 
has been provided with two VA medical examinations regarding his 
back in March 2006 and February 2009.  At his March 2006 VA 
medical examination, the VA physician examined the Veteran and 
reviewed a back x-ray, and diagnosed the Veteran with "[e]arly 
degenerative osteoarthritis of L4-L5 without compression 
fractures."  This diagnosis was confirmed by the February 2009 
VA medical examination which concluded that the Veteran 
experiences "[d]egenerative joint and dis[c] disease of the 
lumbar spine."  With two medical opinions diagnosing the Veteran 
with degenerative disc disease of the lower back, the Board 
concludes that the Veteran currently experiences such a disorder. 

Consequently, the determinative issue is whether this condition 
is somehow attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."); 
see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

The Veteran has indicated that during service he injured his back 
carrying a heavy pack while hiking in the field during service in 
Vietnam.  See the hearing transcript pges. 8-9, 16.  He indicated 
that he did not recall any specific injury.  Id. at 16.  His STRs 
reveal that he was treated for back pain in May 1970; thereby 
corroborating the Veteran's statements of an in-service back 
injury.  Furthermore, the Veteran has indicated that his back 
injuries occurred during combat-related service.  Id.  The 
Veteran's DD Form 214 shows that he served as INF (infantry) and 
that he received the CIB (Combat Infantryman Badge) and ARCOM 
(Army Commendation) medals, which are strongly indicative of 
combat service.  Finally, the Veteran has been awarded service 
connection for PTSD, in part due to in-service combat 
experiences.  The Veteran's description of hiking with a heavy 
pack and thereby experiencing back pain is consistent with his 
combat service.  Thus, the Board presumes that the Veteran 
engaged in combat in service, such that his lay statements and 
testimony are sufficient to show the occurrence of an in-service 
low back injury caused by carrying a heavy pack.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  To this extent the Veteran's 
statements regarding experiencing in-service back pain have been 
corroborated.  Although the combat presumption is in effect, the 
appellant must still present evidence etiologically linking the 
Veteran's in-service back injury is connected to his current low 
back disorder.  Dalton, 21 Vet. App. at 36-37; Libertine, 9 Vet. 
App. at 523-24.

In this case, subsequent treatment records indicate that he did 
not have any further treatment for a back disorder.  The Veteran 
indicated that he did not remember being provided with a 
separation examination prior to his discharge from service.  
However, a review of his STRs shows that an examination was 
conducted at around the time of his separation in May 1972, which 
indicated that the Veteran was generally "in good health," and 
that he did not have any spine problems.  Furthermore, shortly 
after his discharge from service the Veteran indicated in a March 
1973 report of medical history that he did not have any recurrent 
back pain.  As such, these particular medical records provide 
evidence against a finding of a chronic residual low back 
disorder during service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.

The Board acknowledges the Veteran is indeed competent to report 
low back pain throughout service after sustaining his injury.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  
However, the Veteran's credibility affects the weight to be given 
to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Here, the Veteran's lay assertions 
regarding the in-service continuity of his low back pain are 
inconsistent with the objective findings of the May 1972 examiner 
and the Veteran's own reported history in the March 1973.  In 
this regard, lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value.  These records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, they 
are akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).

Post-service, with regard to continuity of symptomatology, the 
evidence of record is mixed.  In this respect, the Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991). 

The Board acknowledges the Veteran's assertions regarding 
continuous self-treated low back pain since his discharge from 
service with occasional treatment.  See the hearing transcript 
pg. 10.  The Veteran is indeed competent to report low back pain 
and treatment from the time of his military service.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

However, the Veteran's earliest records indicating treatment for 
a low back disorder date from his private treatment record dated 
in November 2000, over 25 years after service, which may be a 
factor in considering a Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  However, this is a factor in 
weighing the Veteran's statements against the competent and 
credible evidence provided by the February 2009 VA medical 
examiner.  

As noted above, the AOJ provided VA medical examinations in March 
2006 and February 2009.  The March 2006 VA medical examination 
did not review the Veteran's history, nor did the examiner 
provide a statement regarding the etiology of the Veteran's 
current back disorder.  However, the February 2009 VA medical 
examiner reviewed the Veteran's claims file and medical records, 
reviewed the Veteran's history, examined the Veteran, and noted 
the Veteran's in-service treatment for back pain.  The examiner 
also noted that the Veteran did not have any subsequent follow-up 
treatment for his back pain, showing "essentially two years 
without further complaint or treatment."  After reviewing the 
evidence, the examiner concluded that the Veteran's "[l]ow back 
condition is less likely as not caused by or a result of his 
active military service."  The examiner reached this conclusion 
because there was "no chronicity of injury, and no continuity of 
care."  This opinion is thorough, based on a review of the 
evidence of record, and provides a rationale for the opinion 
reached, and as such is adequate for rating purposes.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (concluding that a 
medical opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record).  The Board finds that this negative medical opinion is 
entitled to greater probative weight against the Veteran's claim.

In making this determination, based on recent case law, it would 
appear that the Veteran is indeed competent to testify to the 
fact that the lumbar strain he experienced in service is the same 
condition he is currently diagnosed with.  Davidson, 581 F.3d at 
1316; Barr, 21 Vet. App. at 307-09.  Regardless, as to probative 
value, the Board concludes the Veteran's lay assertions are 
outweighed in this case by his subsequent examination in May 
1972, his medical history wherein he denied subsequent low back 
symptoms in March 1973, as well as the findings of the February 
2009 VA examiner.  Barr, 21 Vet. App. at 310.

Furthermore, post-service, since there is no objective indication 
of low back arthritis within one year after service, the Veteran 
is not entitled to application of the presumptive provisions 
either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Arthritis, incidentally, must be objectively confirmed by 
X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this vein, 
there was no objective confirmation of arthritis until the March 
2006 opinion, over 30 years post-service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's low back disorder claim.  It 
follows that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The claim 
is denied.

Analysis - Service Connection for a Skin Disorder of the Feet

The Veteran claims to currently experience a skin disorder of the 
feet due to his service in Vietnam.  See the hearing transcript 
pg. 7.  As noted above, the first requirement for a service 
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  The 
Veteran has been provided with a VA medical examination regarding 
his feet in February 2009.  At his February 2009 VA medical 
examination, the VA physician noted that the Veteran did not have 
any symptoms at that time; however he diagnosed the Veteran with 
tinea pedis which recurs about four times a year.  Furthermore, 
the Veteran's right toenail showed onychomycosis.  The Veteran 
has also provided lay statements regarding repeated flare-ups of 
a skin disorder of the feet (see the hearing transcript pges. 15-
16), and also provided the Board with pictures illustrating his 
alleged skin disorder in May 2010.  The Veteran is competent to 
relate symptoms of a skin disorder of the feet.  See McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  With the medical opinion 
diagnosing the Veteran with a skin disorder of his right foot, 
and the Veteran's lay testimony, the Board concludes that the 
Veteran currently experiences a skin disorder of his right foot. 

Consequently, again the determinative issue is whether this 
condition is somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); see also, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran has indicated that during service he incurred his 
skin condition due to the wet conditions while hiking in the 
field during service in Vietnam.  See the hearing transcript 
pges. 7, 16.  The Veteran's STRs do not indicate that he had any 
treatment for his current skin disorder during Vietnam.  However, 
the Board presumes that the Veteran engaged in combat in service, 
such that his lay statements and testimony are sufficient to show 
the occurrence of an in-service skin disorder of the feet.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To this extent the 
Veteran's statements regarding experiencing in-service skin 
disorder of the feet is accepted as corroborated.  As noted 
previously, although the combat presumption is in effect, the 
appellant must still present evidence etiologically linking the 
Veteran's in-service skin disorder is connected to his current 
skin disorder of the feet.  Dalton, 21 Vet. App. at 36-37; 
Libertine, 9 Vet. App. at 523-24.

However, subsequent treatment records indicate that he did not 
have any further treatment for a skin disorder of the feet.  The 
Veteran May 1972 examination, which indicated that the Veteran 
was generally "in good health," and specifically noted that 
that he did not have feet or skin problems.  Furthermore, shortly 
after his discharge from service the Veteran indicated in a March 
1973 report of medical history that he did not have any skin 
disorders or foot trouble.  As such, these particular medical 
records provide evidence against a finding of a chronic residual 
skin disorder of the feet which was incurred during service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

The Board acknowledges the Veteran is indeed competent to report 
skin disorder of the feet throughout service.  McCartt v. West, 
12 Vet. App. at 166.  See also 38 C.F.R. § 3.159(a)(2).  However, 
the Veteran's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Here, the Veteran's lay assertions regarding the in-
service continuity of his skin disorder of the feet are 
inconsistent with the objective findings of the May 1972 examiner 
and the Veteran's own reported history in the March 1973.  In 
this regard, lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value.  These records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, they 
are akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).

Post-service, with regard to continuity of symptomatology, the 
evidence of record is mixed.  In this respect, the Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991).

The Board acknowledges the Veteran's assertions regarding 
continuous self-treated skin disorder of the feet since his 
discharge from service with occasional treatment.  See the 
hearing transcript pg. 7.  As noted previously, the Veteran is 
competent to report skin disorder of the feet and treatment from 
the time of his military service.  McCartt v. West, 12 Vet. App. 
at 166; see also 38 C.F.R.§ 3.159(a)(2).  However, the Veteran's 
earliest records indicating treatment for a skin disorder of the 
feet date from his November 2005 claim, over 30 years after 
service, which may be a factor in considering a Veteran's claim.  
See Maxson, 230 F.3d at 1333.  

As such, the Veteran's statements are outweighed by the competent 
and credible evidence provided by the February 2009 VA medical 
examiner.  As noted above, the AOJ provided a VA medical 
examination regarding the Veteran's alleged skin disorder of the 
feet in February 2009.  The February 2009 VA medical examiner 
reviewed the Veteran's claims file and medical records, reviewed 
the Veteran's history, and examined the Veteran.  The examiner 
noted that the Veteran did not have any treatment for his skin 
disorder of the feet during service, in fact the first treatment 
of the Veteran's diagnosed tinea pedis is noted as occurring in 
June 2003, after the Veteran's active service.  After reviewing 
the evidence, the examiner concluded that the Veteran's "right 
foot condition is less likely as not caused by or a result of his 
active military service."  The examiner reached this conclusion 
because there was "no chronicity of injury, and no continuity of 
care."  As such, the Board notes that the VA medical examiner 
reached this conclusion because of the subsequent record of care, 
and not because the examiner did not credit the Veteran's claimed 
experience as to a fungal infection of the feet during his 
service in Vietnam.  

In Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007, the United 
States Court of Appeals for Veterans Claims (Court) held that 
when the combat presumption has been triggered, a medical 
examiner cannot rely on the absence of medical records 
corroborating that injury to conclude that there is no 
relationship between the appellant's current disability and his 
military service.  See also Smith v. Derwinski, 2 Vet. App. 137, 
140 (1992) (noting that the purpose of section 1154(b) was "to 
overcome the adverse effect of a lack of official record of 
incurrence or aggravation of a disease or injury and treatment 
thereof" (citing H.R.Rep. No. 1157, 77th Cong., 1st Sess. 
(1941), reprinted in 1941 U.S.C.C.A.N. 1035)).  As noted above, 
the medical examiners have reviewed the case file; taking into 
account the Veteran's claimed in-service experience of a foot 
condition while serving in Vietnam.  It is the subsequent medical 
record of treatment that the examiner has used in reaching his 
conclusions.  Therefore, the medical examination complies with 
the requirements of Dalton, and there is no other basis to deem 
it inadequate. This opinion is thorough, based on a review of the 
evidence of record, and provides a rationale for the opinion 
reached, and as such is adequate for rating purposes.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (concluding that a 
medical opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record).  The Board finds that this negative medical opinion is 
entitled to greater probative weight against the Veteran's claim.

In making this determination, based on recent case law, it would 
appear that the Veteran is indeed competent to testify to the 
fact that his current skin disorder of the feet that he allegedly 
experienced in service is the same condition he is currently 
diagnosed with.  Davidson, 581 F.3d at 1316; Barr, 21 Vet. App. 
at 307-09.  Regardless, as to probative value, the Board 
concludes the Veteran's lay assertions are outweighed in this 
case by his subsequent examination which concluded that he did 
not have a skin disorder of the feet in May 1972, the fact that 
he denied having such a disorder in March 1973, as well as the 
findings of the February 2009 VA examiner.  Barr, 21 Vet. App. at 
310.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's skin disorder of the feet. It 
follows that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The claim 
is denied.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for right knee disability, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection (October 28, 2004) until the present.  This could 
result in "staged ratings" based upon the facts found during 
the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether there 
have been times since the effective date of his award when his 
disabilities have been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.   

A rating of 50 percent under the general rating formula for 
mental disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id).  

The requirements of a 100 percent rating under Diagnostic Code 
9411 are:  total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A Global Assessment of 
Functioning (GAF) score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-IV 
at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).




Analysis- Higher Initial Disability Rating for PTSD

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  This 30 
percent rating is effective from March 13, 2007, the date that 
the Veteran first applied for service connection for his PTSD.  
The Veteran is seeking a higher initial disability rating for his 
PTSD.

The Board notes that the October 2005 VA physician diagnosed the 
Veteran with major recurrent depression as well as PTSD.  When it 
is not possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  
Consequently, where the symptoms cannot be distinguished, the 
Board will consider the Veteran's psychiatric symptoms for PTSD 
and depression together.

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The first medical record related the severity of the Veteran's 
PTSD for the appeal period is from October 2005.  At this time, 
the Veteran was diagnosed with PTSD.  The examiner noted that the 
Veteran experienced flashbacks, and the Veteran had difficulty 
sleeping at night.  The Veteran had difficulty getting close to 
people, and worked at night at a hospital.  The examiner 
indicated that the Veteran was "alert, cooperative, oriented to 
time place, [and] person."  He showed a constricted affect and 
mildly depressed mood, but the stream and content of his thoughts 
were normal, and recent and remote memory and cognition were 
considered grossly intact, with insight and judgment considered 
fair to good.  The Veteran had some suicidal ideation, but 
without plans or intent.  The physician concluded by assigning 
the Veteran a GAF score of 45 which is indicative of serious 
symptoms or impairment.  

The Veteran's VA medical treatment records show that he was 
provided treatment for PTSD in February and August 2006.  These 
records show that the Veteran was cooperative, oriented, and 
coherent.  He denied any suicidal or homicidal ideation, and was 
given a GAF score of 50 in February and 48 in August, both 
indicative of serious symptoms.

The Veteran was also provided with a VA psychiatric examination 
to assess the nature and etiology of his PTSD in May 2006.  At 
that time, the Veteran indicated that he experienced nightmares 
and flashbacks about two times a week "associated with 
nervousness and depression."  The Veteran also indicated that at 
times he experienced poor concentration with irritability and a 
short temper.  The Veteran reported trouble falling asleep and 
woke up frequently.  He also reported avoiding crowds and noises, 
and activities which would remind him of Vietnam.  The Veteran 
indicated that his irritability and temper, with nervousness and 
depression, affect him on the job.  The May 2006 VA psychiatric 
examiner concluded that the Veteran was hyperalert with an 
increased startle response.  The examiner indicated the Veteran 
tends to isolate himself, and frequently experiences a nervous 
and depressed mood.  The examiner noted that the Veteran's speech 
was "coherent and relevant," and his thought processes were 
intact and he is "able to communicate."  The examiner further 
recorded that the Veteran denied hallucinations, and there was no 
evidence of suicidal or homicidal ideation.  The examiner 
concluded by concluding that the Veteran had a GAF score of 60, 
indicative of moderate symptoms or impairment.

Finally, the Veteran was provided with a VA psychiatric 
examination in February 2009.  At that time, the Veteran reported 
that he continued to be married to his spouse of 14 years, with a 
good marriage, and his wife is very supportive.  In terms of his 
employment, the Veteran ran a tax business, and continued to be 
employed at the Alabama state hospital.  The Veteran also 
indicated that he had not missed significant days at work due to 
his PTSD, and he has a good relationship with three of his 
children; although he has conflicts with two of other children.  
The Veteran further reported continuing nightmares and flashbacks 
about once a month, with intrusive thoughts about Vietnam 
slightly more frequently.  He reported that his depressed mood 
was in remission.  Regarding the Veteran's cognitive state, the 
examiner noted that the Veteran was "alert and attentive," and 
"oriented to person, place, time and situation," but that he 
had intermittent "poor concentration.  The Veteran's "[s]peech 
functions were appropriate for rate, volume, prosody, and 
fluency, with no evidence of paraphrasic errors."  The examiner 
noted that the Veteran did not have any abnormal behavior, and 
the Veteran maintains his own "activities of daily living."  
The examiner concluded the assessment by noting the adverse 
affect of the Veteran's PTSD on his "psychosocial functioning," 
with a limited social life outside of family.  He was still 
manifesting as "hypervigilent with an exaggerated startle 
response," but continued to deny suicidal or homicidal ideation.  
The Veteran's depressive symptoms were also noted to be in 
remission.  The examiner concluded that the Veteran showed 
"mild-to-moderate" PTSD, and merited a GAF score of 60 to 61, 
indicative of moderate to mild symptoms or impairment.

Finally, as noted previously, the Veteran has provided testimony 
at a Board hearing in May 2010.  At that time he was continued to 
receive counseling, and still had flashbacks and dreams with 
crazy thoughts.  See the hearing transcript pg. 3-4.  But the 
Veteran also indicated that they are "not as bad as they used to 
be."  Id.  He indicated that he was still a nurse assistant for 
the state, working at night because it was easier to avoid people 
that way.  The Veteran also maintained a tax preparation 
business, but felt that his PTSD sometimes caused him to make 
mistakes at this work.  Id. at pges. 4-5.  He did indicate that 
he occasionally thought of hurting people.  Id. at pg. 6.

In reviewing the above evidence regarding the Veteran's PTSD, the 
Board concludes that his disorder manifests with occupational and 
social impairment with an occasional decrease in his work 
efficiency, but generally functioning satisfactorily as 
appropriate for a 30 percent rating for PTSD under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.  Generally, in regards to his 
social life, the Veteran has consistently shown that he is 
limited to social relationships with his family.  However, the 
Board is directed not to rate PTSD solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(b).  As such, the Veteran has 
provided competent and credible evidence that he has some 
impairment at work.  In particular, the Board notes the Veteran's 
statements that he works at night so that he will interact with 
fewer people, and that he sometimes has difficulty with his tax 
preparation business.  See the hearing transcript pges. 4-5.  
However the Veteran's successful employment shows that the 
Veteran is generally functioning satisfactorily.  In addition, 
the PTSD assessment of May 2006, the VA medical treatment records 
of February and August 2006, and the VA medical examinations of 
May 2006 and February 2009, have all indicated that the Veteran 
was alert and oriented, and generally able to function 
satisfactorily.  

Furthermore, the Veteran shows some of the specific symptoms 
indicative of a 30 percent rating.  The Veteran's history of a 
depressed mood and nervousness shows signs of depression and 
anxiety.  Specifically, the Veteran has shown depressed mood at 
his October 2005 VA psychiatric assessment subsequently noted by 
the other examiners; although this has apparently improved over 
time.  The VA physicians, and the Veteran, have also reported an 
extensive history of sleep impairment.  Finally, the Veteran's 
repeated symptoms of hypervigilance and exaggerated startle 
response are evidence of anxiety and suspiciousness.  All of 
these are symptoms which are indicated as evidence of a 30 
percent rating under Diagnostic Code 9411.  As such, a 30 percent 
rating is appropriate for the Veteran's PTSD.

In regards to a rating in excess of 30 percent, the Veteran's 
PTSD symptoms simply do not show occupational and social 
impairment with reduced reliability and productivity.  The Board 
notes that the Veteran's initial GAF score at the time of his 
initial rating in October 2005 was 45, and the VA medical 
treatment records of February and August 2006 provided him with 
scores of 50 and 48 respectively.  However, the Veteran's GAF 
score was found to be substantially higher at his May 2006 and 
February 2009 examinations (indicated as 60 and 60-61, 
respectively).  The lower scores from the Veteran's initial PTSD 
examination and VA medical treatment records indicate that there 
has been some improvement in the Veteran's PTSD over the course 
of his claim.  

However, despite the variance in his GAF score, the 
manifestations of the Veteran's PTSD have been generally 
consistent for the appeal period, indicated as social isolation, 
with depression and anxiety, but generally functioning 
satisfactorily.  The examinations have also noted that the 
Veteran does not generally experience suicidal ideation, and that 
the Veteran is an actual danger to himself or others.  As such, 
the VA medical examinations have described a relatively similar 
set of manifestations of his PTSD.  The Board notes that a 
disability rating based on a mental disorder "shall be based on 
all of the evidence that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination."  See 
38 C.F.R. § 4.126.  Furthermore, the Board notes that 
"[d]ifferent examiners, at different times, will not describe 
the disability in the same language...  It is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  
38 C.F.R. § 4.2.  

As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of the 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As stated by the Court, credibility is the province of 
the Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The Board gives extra weight to the 
latter VA psychiatric examinations of May 2006 and February 2009 
as the more accurate assessment of the Veteran's PTSD over the 
appeal period given their greater consistency.  Furthermore, May 
2006 and February 2009 examinations were thorough examinations 
and provided substantial attention to the Veteran's 
symptomatology at that time.  As such, although there is some 
difference in the Veteran's GAF scores over the course of the 
claim period, the Board concludes that the Veteran generally 
shows moderate PTSD for the appeal period.

The Veteran does show some of the symptoms indicated for a 50 
percent rating under Diagnostic Code 9411.  In particular, there 
was evidence of a restricted range of affect at the October 2005 
and May 2006 examinations.  However, there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week.  Nor is there any clinical 
evidence of impairment of short and long-term memory, impaired 
judgment or abstract thinking, or difficulty establishing and 
maintaining effective work and social relationships.  The Board 
also notes that while the Veteran has reported some work 
impairment, he has generally maintained employment at the 
hospital, and his own business.  The Veteran's success in this 
regard indicates that he is capable of functioning and indicates 
that he does not generally have reduced reliability or 
productivity.  Furthermore, the Veteran has maintained successful 
relationships with his wife and several of his children.  As 
such, the Veteran simply does not show occupational and social 
impairment with reduced reliability and productivity as 
appropriate for a PTSD disability rating of 50 percent.  
38 C.F.R. § 4.130.  There is also no evidence of occupational and 
social impairment, with deficiencies in most areas such as: work, 
school, family, judgment, thinking, or mood.  Finally, there is 
no evidence of gross impairment of the Veteran's thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or any evidence 
that the Veteran posed a persistent danger of hurting himself or 
others.  

Therefore, the Veteran is not entitled to a disability rating in 
excess of 30 percent for the appeal time period prior to June 18, 
2009.  In particular, given the Veteran's ability to maintain his 
relationship with his wife and also to work at a hospital and as 
a tax preparer, the total disability picture shows that the 
Veteran is appropriately rated at 30 percent for the appeal 
period.  38 C.F.R. § 4.7.  In determining that the Veteran does 
not meet the requirements for a rating in excess of 30 percent 
for PTSD during the time frame under consideration, the Board has 
considered the rating criteria in the General Rating Formula for 
Mental Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, that 
would justify a particular rating.  The Board has not required 
the presence of a specified quantity of symptoms in the Rating 
Schedule to warrant the assigned rating for PTSD.  See Mauerhan, 
supra.  Accordingly, the Board finds that the preponderance of 
the evidence is against a disability rating in excess of 30 
percent for the Veteran's PTSD.  38 C.F.R. § 4.3.

The Board adds that it does not find that the Veteran's service-
connected PTSD should be increased for any other separate period 
based on the facts found during the appeal period.  Fenderson, 12 
Vet. App. at 125-26.

Extra-Schedular Consideration

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The General Rating Formula for Mental Disorders reasonably 
describes the Veteran's disability level and symptomatology with 
contemplation of the relative degree of occupational and social 
impairment.  Therefore, since the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In 
this regard, the Board emphasizes that the General Rating Formula 
for Mental Disorders specifically addresses levels of 
occupational and social impairment with all relevant 
symptomatology alleged by the Veteran.  In other words, since the 
Veteran's disability picture is contemplated by the Rating 
Schedule, there is no exceptional disability picture that would 
warrant consideration of factors such as marked interference with 
employment or frequent periods of hospitalization.  Thun, 22 Vet. 
App. at 116; see also 38 C.F.R. § 3.321(b)(1).  

In any event, the Veteran has testified that he has never been 
hospitalized due to his PTSD.  See hearing testimony at pg. 14.  
Nor is there any objective evidence that the Veteran's PTSD 
directly interferes with his employment causing him to miss work.  
In fact, the Veteran expressly indicated that this is not the 
case.  See the February 2009 VA medical examination.  Therefore, 
the evidence of record simply does not warrant an extraschedular 
rating.  In reaching this conclusion, the Board notes that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

The appeal of service connection for bilateral hearing loss is 
dismissed.

Service connection for a low back disorder is denied.

Service connection for a skin disorder of the feet is denied.

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


